EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeannie M. Boettler on March 31, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1. (Currently Amended) A method for measurement of an analyte in a microparticle-based analyte-specific binding assay, wherein said microparticles are coated with the first partner of a binding pair, said method comprising
a)    mixing the coated microparticles, at least two analyte-specific binding agents, wherein each of said analyte-specific binding agents is bound to a second partner of the binding pair, and a sample suspected of comprising or comprising the analyte,
wherein said second partner of the binding pair is bound to each of said analyte-specific binding agents via a linker comprising from 12 to 30 ethylene glycol units (PEG 12 to 30), thereby binding the analyte via the said analyte-specific binding agents to the coated micropar[[-]]ticles,
b)    separating the microparticles comprising the analyte bound via the binding pair and the analyte-specific binding agent from the mixture and
c)    measuring the analyte bound to the microparticles.

analyte-specific binding agents is an antibody binding to an epitope within the amino acid positions 140 to 172 of SEQ ID NO: l and one of said at least two analyte-specific binding agents is an antibody binding to an epitope within the amino acid positions 20 to 80 of SEQ ID NO: 1.

Examiner’s Comment
Claims 1-10 are rejoined with the elected invention.  The restriction between the elected subject matter and the subject matter of claims 1-10 is withdrawn.
Claim 1 is amended to correct a typo.  Claim 10 is amended to use consistent terminology with claim 1, “analyte-specific”.
The provisional rejection of claim 12 for obviousness type double patenting over co-pending claim 14 of USSN 15/899,003 is withdrawn because the claims in this application are ready for allowance while the co-pending application is still pending.  While Applicant indicates that claim 14 of the co-pending application has been canceled, it does not appear to have been canceled yet.  Nevertheless, since co-pending application is still mid-prosecution, and the only remaining rejection in this application is the provisional rejection, it is withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  EP2541250A1 discloses particles for affinity assays having a coating comprising a single layer of non-affine spacer molecules forming a mesh or shell structure, wherein the shell structure comprises a first layer comprising one or more affinity molecules and further a second layer coupled to the first layer, the second layer comprising non-affine spacer molecules forming chains (see paragraph [0089]), however there is no fair suggestion to use from 12 to 30 ethylene glycol units (PEG 12 to 30).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STACY B CHEN/Primary Examiner, Art Unit 1648